Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (the “Agreement”) is entered into
by and between Zedge Europe AS and Zedge, Inc. (collectively, the “Zedge
Entities”) on the one hand, and Tom Arnoy (“Employee”) on the other hand, and
the parties agree to the terms and conditions set forth below:

 

1. The Employee has resigned from his positions as General Manager of Zedge
Europe AS, as Chief Executive Officer of Zedge, Inc., and as an ex-officio
member of the Zedge, Inc. Board of Directors, in each case effective as of the
close of business on August 31, 2019 (the “Separation Date”). From the same
date, the Employee has withdrawn from his position as Chairman of Zedge Europe
AS. Employee will notify the Central Coordinating Register for Legal Entities
(Brønnøysund Register) about his resignation as Chairman immediately, and no
later than one week after signing this Agreement. Except for payment for accrued
but unused vacation time through the Separation Date which shall be paid to
Employee in January 2020, following the Separation Date, Employee shall not be
eligible to participate in, or be covered by, any employee benefit plan or
program offered by or through the Zedge Entities, and Employee shall not receive
any benefits or payments from the Zedge Entities, except as specifically set
forth in this Agreement.

 

2. Obligations of the Zedge Entities.

 

a. In full and final settlement of any and all claims that Employee has, had, or
may have against the Zedge Entities in any country and/or jurisdiction,

 

(i) the Zedge Entities shall pay to Employee the total gross amount of One
Million Two Hundred Forty-One Thousand One Hundred Fourteen (1,241,114)
Norwegian Krone (“NOK”) (the “Separation Pay”), which will be paid to Employee
less applicable taxes and withholdings in accordance with the following
schedule: (A) three (3) equal gross installments of NOK 206,852.34 to be paid
monthly in accordance with Zedge Europe AS’s regular payroll schedule beginning
no later than the second payroll following the Effective Date of this Agreement
as set forth in subsection 6(g) below; and (B) one gross payment of NOK 620,557
to be paid not later than the next payroll date following the last payment set
forth in Section 2(a)(i)(A); and

 

(ii) notwithstanding the provisions of the three (3) Amended and Restated
Nonqualified Stock Option Agreements between Employee and Zedge, Inc.each dated
June 2, 2016, the provisions of the Nonqualified Stock Option Agreement between
Employee and Zedge, Inc. dated November 27, 2017, and the provisions of the
Amended and Restated Nonqualified Stock Option Agreement between Employee and
Zedge, Inc. dated November 27, 2017 (collectively, the “Grant Agreements”), the
options granted thereunder shall not terminate as a result of the termination of
Employee’s Continuous Service with Zedge, Inc. and the options shall continue to
vest as scheduled, and all vested options shall remain exercisable through the
scheduled expiration, in each case, subject to, and in accordance with, the
terms of the respective Grant Agreement, provided that, in consideration
thereof, Employee agrees (A) that, to the extent that he has access to material
non-public information regarding Zedge, Inc., he will remain subject to the
provisions of Zedge, Inc.’s Insider Trading Policy as if he remained an
executive officer of Zedge, Inc., and (ii) for a period of two (2) years from
the date hereof, not to sell equity securities of Zedge, Inc. during a trading
day that account for more than 10% and 15% of the average daily trading volume
for the Zedge Inc. Class B common stock for the trailing thirty (30) days prior
to the date of sale in the first year and second year, respectively, following
the Effective Date of this Agreement.

 

Employee acknowledges and agrees that each of the foregoing constitute good and
sufficient consideration for this Agreement, including the release contained
herein.

 



1

 

 

3. Obligations of Employee.

 

a. Employee, on behalf of Employee, Employee’s heirs, executors, administrators,
successors, and assigns and all persons who may have a cause of action through
Employee (collectively, “Releasors”), to the maximum extent permitted by law,
completely and forever releases the Zedge Entities and their past, present
and/or future parent companies, partners, divisions, subsidiaries, affiliates,
trustees, corporations under common control or ownership, business partners, and
each of their current and former officers, directors, shareholders, members,
attorneys, insurers, agents and current and former employees, and each of their
predecessors, successors, and assigns, and all related persons, individually and
in their official capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively, “Releasees”), from any and
all claims, demands, actions, or liabilities, known or unknown, including
without limitation any claims arising out of Employee’s former employment by, or
service as an officer or director of, the Zedge Entities and/or Employee’s
separation therefrom, including, but not limited to, any and all claims under
Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981; the Age
Discrimination in Employment Act (“ADEA”), as amended, and the Older Workers
Benefit Protection Act; the Employee Retirement Income Security Act of 1974, as
amended; the Americans with Disabilities Act of 1990, as amended; the
Immigration Reform and Control Act; New York Human Rights Law (N.Y. Exec., §290
et seq.); N.Y. Civ. Rights Law §40 et seq.; New York City Human Rights Law (8
N.Y. Admin. Code §8-101 et seq.); all other applicable US, Norwegian, and New
York laws, statutes, local ordinances, rules, or regulations; and all laws that
govern discrimination, including without limitation discrimination based on
religion, color, race, sex, pregnancy, sexual harassment, national origin,
marital status, genetic information, age, retaliation, handicap, and/or
disability; and any other statutory, common law, or public policy claim,
including without limitation any tort claim (including without limitation any
claim for misrepresentation or fraud, assault, battery, intentional infliction
of emotional distress, tortious interference with employment, defamation,
invasion of privacy, negligence, or negligent hiring, retention, or
supervision), any contract claim, and any employment law claim (including
without limitation any claim concerning recruitment, hiring, termination,
retaliation, severance pay, stock options, whistleblowing, compensation, sick
leave, holiday pay, vacation pay, fringe benefits, discrimination and/or
harassment); whether federal, state, or local; whether in law or in equity;
whether of any type whatsoever from the beginning of the world to the date of
Employee’s execution of this Agreement. Employee expressly intends this release
to reach to the maximum extent permitted by law. The above list of statutes is
meant to be illustrative, not exhaustive. However, nothing in this Agreement
shall be construed to prevent Employee from enforcing Employee’s rights under
this Agreement or from asserting claims for Employee’s accrued, vested benefits
under any employee benefit plans in accordance with the terms of such plans and
applicable law. If any claim is not subject to release, to the extent permitted
by law, Releasors waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Releasees are a party.

 

b. Employee agrees and acknowledges that the consideration provided for in this
Agreement is in addition to any payments, benefit or thing of value to which
Employee already is entitled from the Zedge Entities under any contract, policy,
plan, procedure, or otherwise.

 



2

 

 

c. Employee agrees, to the maximum extent permitted by law, not to disclose any
information regarding the underlying facts leading up to or the existence or
substance of this Agreement, except to Employee’s spouse/significant other, tax
advisor, and/or attorneys with whom Employee chooses to consult regarding
Employee’s consideration of this Agreement; provided that prior to disclosing to
such individuals, Employee will inform the recipients that they are bound by the
limitations of this paragraph and Employee further agrees that the Zedge
Entities shall have the right to reasonably determine that subsequent
disclosures of such information by any such recipients may be deemed to be a
disclosure by Employee in material breach of this Agreement. Employee further
agrees, to the maximum extent permitted by law, not to make, or induce or cause
any other person or entity to make, negative statements or communications
disparaging the Zedge Entities or their officers, directors, managers,
shareholders, members, agents, business, practices, services or products. The
Zedge Entities agree, to the maximum extent permitted by law, that the Zedge
Entities will not, and will use reasonable efforts so that the current officers
of the Zedge Entities as of the date hereof will not, make, or induce or cause
any other person or entity to make, public negative statements or communications
disparaging Employee. Responding to legal process, required governmental
testimony or filings, or administrative or arbitration proceedings (including
without limitation depositions in connection with such proceedings) or making
disclosures or communications that cannot be prohibited pursuant to applicable
law will not violate the obligations of this paragraph.

 

d. Employee acknowledges that Employee understands that nothing in this
Agreement precludes Employee from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board (“NLRB”), or
any comparable federal, state or local governmental agency or testifying,
assisting or participating in any investigation, hearing or proceeding conducted
by such agency. However, to the maximum extent permitted by law, Employee, for
Employee and the Releasors, waives any right to monetary or other recovery
should any claim be pursued by any person, organization or other entity against
Releasees on their behalf arising out of or related to Employee’ employment by,
or service as an officer or director of, the Zedge Entities.

 

e. Employee acknowledges that Employee understands that nothing in this
Agreement limits Employee from communicating with the Securities Exchange
Commission or otherwise participating in any investigation or proceeding that
may be conducted by the Securities Exchange Commission, including providing
documents or other information, without notice to the Zedge Entities. Nothing in
this Agreement limits Employee’s right to receive an award for information
provided to the Securities Exchange Commission.

 

f. Employee warrants that neither Employee, nor anyone acting on Employee’s
behalf, has filed any civil action, suit, arbitration, administrative charge or
legal proceeding, whether in court or with an administrative agency, against
Releasees. Employee acknowledges that Employee has received all wages, bonuses,
and compensation and all paid time off, leave, and other benefits to which
Employee may have been entitled by virtue of Employee’s former employment by, or
service as an officer or director of, the Zedge Entities. Employee affirms
Employee has no known workplace injuries or occupational diseases. Employee
further affirms that Employee has not been retaliated against for reporting any
allegations of wrongdoing by the Zedge Entities, including any allegations of
corporate fraud.

 

g. Employee agrees that, between the date hereof and August 31, 2020, Employee
will furnish such information and assistance to the Zedge Entities as may be
reasonably requested by the Zedge Entities in connection with any issues or
matters of which Employee had knowledge during Employee’s employment by, or
service as an officer or director of, the Zedge Entities, including without
limitation, assisting in the transition of Employee’s prior duties to other
employees, officers, and/or directors of the Zedge Entities and attending
meetings at the Zedge Entities’ offices or off-site, provided that the Zedge
Entities shall coordinate with the Employee reasonably in advance to schedule
his cooperative efforts hereunder so as to accommodate his prior personal and
professional commitments. The Zedge Entities shall reimburse Employee for the
reasonable documented out-of-pocket expenses incurred by Employee in providing
information and assistance pursuant to this paragraph, provided that any such
expense exceeding FIVE HUNDRED DOLLARS ($500) shall require the advance consent
of Zedge, Inc.’s Chief Financial Officer.

 



3

 

 

h. Employee agrees that, between the date hereof and November 27, 2027, Employee
will assist and cooperate with the Zedge Entities in connection with the defense
or prosecution of any claim that may be made against or by the Zedge Entities,
or in connection with any ongoing or future investigation or dispute or claim of
any kind involving the Zedge Entities, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including testifying in any proceeding to the extent such claims,
investigations, or proceedings relate to services performed or required to be
performed by Employee, pertinent knowledge possessed by Employee, or any act or
omission by Employee. Employee further agrees to perform all acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this subsection. The Zedge Entities shall reimburse Employee for
the reasonable documented out-of-pocket expenses incurred by Employee in
providing assistance and cooperation pursuant to this paragraph, provided that
any such expense exceeding FIVE HUNDRED DOLLARS ($500) shall require the advance
consent of Zedge, Inc.’s Chief Financial Officer. For the avoidance of doubt,
the reimbursement obligations of this paragraph do not include reimbursement for
fees and/or costs associated with Employee’s retention of counsel or other
advisors.

 

i. Employee represents and warrants that as of the Zedge Entities’ receipt of
this Agreement fully executed by Employee, Employee has returned to the Zedge
Entities all property belonging to the Zedge Entities except for the Zedge
Entities’-issued laptop computer and cellular telephone that were provided to
Employee for use during his employment and/or service as an officer or director
(the “Zedge Entities’ Devices”), which the Zedge Entities permit him to retain
as his own property. Employee further represents and warrants that as of the
Zedge Entities’ receipt of this Agreement fully executed by Employee, Employee
has permanently deleted all information regarding the Zedge Entities from the
Zedge Entities’ Devices.

 

j. Any claim or counterclaim by the Zedge Entities to enforce this Agreement
shall not be deemed retaliatory.

 

4. No Admission of Liability.

 

The parties acknowledge that this Agreement is not an admission of liability or
wrongdoing by anyone and all parties deny any wrongdoing or violation of law.

 

5. Right to Consult with an Attorney.

 

EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT EMPLOYEE UNDERSTANDS THAT EMPLOYEE HAS BEEN
ADVISED OF EMPLOYEE’S RIGHT TO CONSULT WITH AN ATTORNEY AND THAT EMPLOYEE WAS
URGED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

 

6. General Terms.

 

a. The parties affirm that the terms stated in this Agreement are the only
consideration for them to sign this Agreement, and no other promise or agreement
of any kind has been made to or with them by any person or entity whomsoever to
cause them to execute this Agreement, and that they fully understand the meaning
and intent of this Agreement, including but not limited to its final and binding
effect. Except for any confidentiality, non-disclosure, assignment of
inventions, non-competition, and/or non-solicitation obligations that Employee
has to Zedge Europe AS and/or Zedge, Inc., that are, by their terms, intended to
survive termination of employment and/or or service as an officer or director of
Zedge Europe AS and/or Zedge, Inc., which shall remain in full force and effect,
this Agreement contains the entire agreement between the parties and replaces
any and all prior contracts, agreements, or understandings between the parties
arising out of or relating Employee’s employment by, or service as an officer or
director of, the Zedge Entities. This Agreement may only be changed in a writing
signed by both the Zedge Entities and Employee.

 



4

 

 

b. This Agreement shall be construed, enforced and interpreted in accordance
with the laws of the State of New York, without regard to New York’s conflict of
laws principles, and the exclusive venue for any action to enforce or construe
the Agreement shall be in federal or state court in New York City, New York. It
is agreed that each party irrevocably consents to the exercise of personal
jurisdiction over such party by such courts, agrees that venue shall be proper
in such courts, and irrevocably waives and releases any and all defenses based
on lack of personal jurisdiction, improper venue or forum non conveniens.

 

c. Section 409A of the Internal Revenue Code of 1986, as amended. It is hereby
affirmed that with respect to any and all payments and benefits under this
Agreement, the intent is that such benefits either: (i) do not constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code (“Section 409A”), and therefore are exempt from Section
409A, (ii) are subject to a “substantial risk of forfeiture” and are exempt from
Section 409A under the “short−term deferral rule” set forth in Treasury
Regulation §1.409A−1(b)(4); or (iii) are in compliance with the terms of 409A.
It is further confirmed that all provisions of this Agreement are intended to be
construed, interpreted and administered in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

 

d. If one or more provisions of this Agreement is held to be unenforceable, the
remaining provisions nonetheless shall be enforced to the maximum extent
possible. Further, if any release or covenant set forth in paragraph 3 of this
Agreement is held to be unenforceable, Employee agrees to execute a release or
covenant of comparable scope that is legal and enforceable.

 

e. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

 

f. This Agreement may be executed in counterparts, and if so executed each such
counterpart shall have the force and effect of an original. The parties
represent and warrant that they are authorized and entitled to sign this
Agreement and that no other person or entity has any interest in the matters
released in this Agreement and that the parties own and have not sold, pledged,
assigned or transferred to any person or entity all or any portion of the
matters or claims released in this Agreement and that the parties will indemnify
and hold harmless each other from any such claim that may be asserted against
the other by any other person or entity. The person(s) signing this agreement on
behalf of each of the Zedge Entities is authorized to do so.

 

g. TO RECEIVE THE PROMISES AND BENEFITS UNDER THIS AGREEMENT, EMPLOYEE MUST
ACCEPT THIS AGREEMENT BY SIGNING AND RETURNING THIS AGREEMENT TO JONATHAN REICH
AT JONATHAN.REICH@ZEDGE.NET ON OR AFTER SEPTEMBER 1, 2019 AND ON OR BEFORE
SEPTEMBER 23, 2019 (AND NOT THEREAFTER REVOKE EMPLOYEE’S ACCEPTANCE). EMPLOYEE
HEREBY ACKNOWLEDGES THAT EMPLOYEE HAS BEEN GIVEN AT LEAST TWENTY-ONE (21)
CALENDAR DAYS TO CONSIDER THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE
UNDERSTANDS THAT EMPLOYEE MAY VOLUNTARILY WAIVE SOME OR ALL OF THE TWENTY-ONE
(21) DAY PERIOD. EMPLOYEE FURTHER ACKNOWLEDGES THAT, IN THE EVENT THAT EMPLOYEE
EXECUTES AND RETURNS THIS AGREEMENT PRIOR TO THE END OF THE TWENTY-ONE (21) DAY
PERIOD, EMPLOYEE’S DECISION TO DO SO WILL NOT HAVE BEEN INDUCED BY A THREAT TO
WITHDRAW OR ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE TWENTY-ONE (21) DAY
PERIOD. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE’S
SIGNING THIS AGREEMENT IS COMPLETELY KNOWING AND VOLUNTARY.

 



5

 

 

EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT BY DELIVERING A WRITTEN
STATEMENT OF REVOCATION WITHIN THAT SEVEN (7) DAY PERIOD TO JONATHAN REICH AT
JONATHAN.REICH@ZEDGE.NET. THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL THE EIGHTH
(8TH) DAY FOLLOWING EMPLOYEE’S EXECUTION THEREOF (THE “EFFECTIVE DATE”). IN THE
EVENT EMPLOYEE REVOKES THIS AGREEMENT ON OR BEFORE THE EXPIRATION OF THE SEVEN
(7) DAY PERIOD, THE ZEDGE ENTITIES SHALL NOT BE OBLIGATED TO PROVIDE THE
CONSIDERATION SET FORTH IN THIS AGREEMENT AND THIS AGREEMENT SHALL BE OF NO
FURTHER FORCE OR EFFECT.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST THE RELEASEES, AS DEFINED ABOVE,
WHETHER INDIVIDUALLY OR COLLECTIVELY.

 

The parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

 

    Zedge Europe AS             By: /s/ Vemund Lindaas         By: /s/ Tom Arnoy
  Print Name: Vemund Lindaas   Tom Arnoy   Print Title: General Manager      
Date: August 31, 2019   Date: August 31, 2019

 

  Zedge, Inc.       By: /s/ Jonathan Reich       Print Name: Jonathan Reich  
Print Title: CFO/COO       Date: August 31, 2019

 

 

6

 

